Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ligtenberg, et, al. (US 20180217668).
Regarding claim 1, Ligtenberg teaches an input device, comprising: a housing (1102a, 1104) comprising a body 1102a and a plurality of sidewalls 1104, wherein the plurality of sidewalls disposed along the body, and connecting to the body, thereby forming an accommodating space; a keyboard assembly disposed in the accommodating space (paragraph 247); and a first light source 1106a disposed below the body and lower than the body in vertical height, the light emitted from the first light source emitting through the plurality of sidewalls, which is transparent to the keyboard assembly (Fig. 11 and paragraphs 425-248).  
Regarding claim 2, Ligtenberg teaches the input device wherein the keyboard assembly comprises: a baseplate; and a plurality of keyswitches disposed on the baseplate; wherein the plurality of sidewalls extends toward the baseplate from the body 
Regarding claim 3, Ligtenberg teaches the input device wherein the keyboard assembly further comprises a second light source disposed below the plurality of keyswitches; the light emitted from the second light source emit from the plurality of keyswitches (the light source 1106a is a light bar with a plurality of light source and lights up both the top casing and the keyboard region 1103 which has the keyswitches, see Figs. 11 and paragraphs 241-243).  
Regarding claim 4, Ligtenberg teaches the input device wherein the first light source (1106a or 3804) comprises at least one first light emitting element and at least one first light source circuit board; the at least one first light emitting element is disposed on the at least one first light source circuit board (paragraph 513).  
Regarding claim 5, Ligtenberg teaches the input device wherein the at least one first light source circuit board disposed below the body is separated from the body by a distance (the mechanical keyboard has a base plate which the electrical circuit board is disposed; the base plate is disposed on the body, and defines the separation distance between the body and the circuit board, see Fig. 11 and paragraph 266).  
Regarding claim 6, Ligtenberg teaches the input device wherein the first light source 1106a further comprises at least one light guiding element disposed on the light exit path of the at least one first light emitting element; the light emitted from the at least one first light emitting element is guided by the at least one light guiding element to emit to the plurality of sidewalls (paragraph 244).  
Regarding claim 9, Ligtenberg teaches the input device wherein the at least one first light source circuit board disposed below the body is connected to the body (Fig 11 and paragraph 513).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg in view of Yen, et al. (US 20150138750).
Regarding claim 8, Ligtenberg does not teach the claimed structure of the light guiding element and the reflective layer. However, Yen teaches a similar switch device that comprises at least one light guiding element 34 comprises a light incident surface 40, a light exit surface 42, a side surface, and a bottom surface; the light exit surface is opposite to the bottom surface; the light incident surface is connected to the light exit surface: the side surface is connected to the bottom surface: wherein the side surface is provided with a reflective layer or a light shielding layer 38 (Fig. 3 and paragraph 30). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Yen in the switch device of Ligtenberg to provide a better illumination.
Regarding claims 7 and 10, Ligtenberg teaches the input device wherein the light emitting element is plural (Fig. 11), but fails to teach the reflective layer is provided below the light emitting elements. However, Yen teaches a similar switch device that comprises a reflective layer 38 that is provided below the light emitting elements 36 (Fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Yen in the switch device of Ligtenberg to provide a better illumination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833